Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
12, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 12, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00758-CV
____________
 
IN RE RAPID SETTLEMENTS, LTD., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N 
On September 1, 2006, relator Rapid Settlements, Ltd. filed
a petition for writ of mandamus and an emergency motion, requesting this court
order respondent, the Honorable Lamar McCorkle, presiding judge of the 133rd
Judicial District Court, Harris County, to (1) rescind an order granting a
temporary injunction that enjoined an arbitration between relator and real
party in interest Patricia A. Hogan; and (2) order respondent to rule on
relator=s motion to compel arbitration.  See
Tex. Govt. Code Ann. ' 22.221; Tex. R. App. P. 52.10. 
 Relator
has failed to establish that it is entitled to mandamus relief.  Accordingly,
we deny relator=s petition for a writ of mandamus.  The stay granted by this
court on  September 1, 2006 is ordered lifted.     




PER
CURIAM
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed on April 12, 2007.
Panel consists of Justices Anderson, Hudson, and
Guzman.